DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument

Applicant’s response from 4/19/2021 is acknowledged.

Claim Rejections - 35 USC § 103

Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  
The Examiner agrees with Applicant that ASD is a complex and polysvmptomatic disease, and that there is no shortage of publications claiming to solve autism cannabinoids, but disagrees with Applicant that its response overcomes the prima facie case of obviousness.
Although Applicant teaches a specific ratio, this ratio is broadly taught by the prior art of Leone-Bay.  Further, Segretti specifically teaches treating communication behavior in autism.  That they teach more than just communication behavior does not mean that the teaching of communication behavior is somehow not enabled, and Applicant has made no showing of this aspect either.  
Most critically, however, Applicant has failed to make a showing, by way of data, that Applicant’s specifically claimed ratio is critical, and provides unexpected results over the prior art of record.  “[B]y definition, any superior property must be unexpected to be considered evidence of non-obviousness.  Thus, in order to properly evaluate whether a superior property was unexpected, the [fact-finder must] consider [] what properties were expected.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (emphasis original; internal citations omitted herein unless otherwise indicated).  Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (emphasis original; internal citations omitted herein unless otherwise indicated).  Expected beneficial results are not evidence of nonobviousness, they are evidence of obviousness.  See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  Here, Applicant has made no comparison whatsoever that the claimed ratio and specific composition produces unexpected results against the prior art, and/ or that the claimed ratio is critical.  Applicant also has not submited any statement as to unexpected results through other evidentiary submissions, such as a declaration under 37 C.F.R. § 1.132.  In re Geisler, 116 F.3d 1465, 1470–71 (Fed. Cir. 1997) (quoting In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“naked attorney argument is ‘insufficient to establish unexpected results.’”)).  
Looking at the specification, it is apparent that it describes an investigational plan for a prospective study, which assesses many different aspects of autism.  (see, e.g., [0284]-[0287]).  The specification does not specifically provide what is encompassed within “communication behavior”.  Yet, the specification reports symptoms such as “aggression”, “irritability”, “meltdowns”, “anxiety”, “rage” and “agitation”, which were evaluated as a part of the study (see, e.g., Tables 14 and 12), and which do appear to fall, based on common understanding, within “communication behavior”.  

    PNG
    media_image1.png
    389
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    617
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    877
    636
    media_image3.png
    Greyscale

The specification also separately reports symptom “communication”, not “communication behavior”, as claimed, which term “communication” is too not defined in the specification.  It is apparent from the specification that the results for 

    PNG
    media_image4.png
    205
    641
    media_image4.png
    Greyscale

	The only results reported appear to be based on a survey, not formal clinical scores using established tests.

    PNG
    media_image5.png
    165
    646
    media_image5.png
    Greyscale

The study results show that the sample size was not powered to establish statistical significance.  HOPE-2, which has a formulation with a ratio of THC:CBD as claimed (5:1), is reported to have a sample size of 24 patients, versus a sample size of only 6 patients of HOPE-1, in which the ratio is different (1:1).  It is thus unclear if proper powering of the study, coupled with formal clinical tests, and evaluation of statistical significance will replicate the results of an informal study, in which the comparison group is only 25% the size of the claimed group.  Further, as the full results of the HOPE-2 patients show, as to communication the majority of patients, 11/21, report no change (52.3%), and 4.8% (1/21) report worsened communication as a result of treatment.
For the foregoing reasons, Applicant failed to establish unexpected results over the art of record, and the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/175992 A1 to Leone-Bay (“Leone-Bay”, of record), further in view of US 2019/0046499 to Segreti (“Segreti”, of record) and WO 2019/089583 A1 to May et al. (“May”, of record).
Leone-Bay discloses a pharmaceutical composition for the treatment of autism (aka autism spectrum disorder, (ASD)), and reducing or eliminating one or more symptoms thereof, which the skilled artisan would understand to encompass communication behavior in autism. ([0205], embodiment 66, A method of reducing or eliminating one or more symptoms of a disease or disorder in a human subject, wherein said method includes delivering a therapeutically effective amount of a formulation of any of embodiments 1-38 to the subject, thereby reducing or eliminating one or more symptoms of the disease or disorder, and wherein said disease or disorder is, inter alia, autism).  The composition/ method comprises (a) a Cannabinoid Profile comprising two or more cannabinoids, wherein the two or more cannabinoids comprise Tetrahydrocannabinol (THC) and Cannabidiol (CBD) ([0205], embodiments 1-2, A fast-acting oral formulation including (i) one or more of THC, CBD, and/or analogs thereof ..., The fast-acting oral formulation of embodiment 1 including THC and CBD); and (b) a Terpene Profile comprising two or more terpenes selected from a-Pinene, Valencene, Eucalyptol, -Caryophyllene (BCP), Myrcene, -Bisabolol, and Pulegone ([0205], embodiments 1-6, A fast-acting oral formulation including .... (ii) one or more entourage-restoring molecules, .... The fast-acting oral formulation of any of embodiments 1-3 wherein the entourage-restoring molecules are selected from one or more of additional cannabinoids, terpenes .... The fast-acting oral formulation of any of embodiment 4 or 5 wherein the terpenes are selected from one or more of myrcene,....-caryophyllene,.... bisabolol).  Of note, one of skill in the art would know that bisabolol is also known as -bisabolol.  Leone Bay further discloses that the formulation comprises aroma and flavor conferring molecules. ([0205], embodiment 8).  
Leone-Bay discloses that the ratio of THC:CBD can be from >100:1 to < 0.01:1, which encompasses Applicant’s claimed ratio of 5:1. ([0093]).  Leone-Bay further discloses much tighter ratios and amounts, e.g. a formulation with 5 mg THC and 5 mg CBD with 1 mg myrcene (10:1 primary cannibinoid: myrcene ratio).  ([0134]).  It also discloses a ratio of 1:1 primary cannibinoid: myrcene ratio. (Id.)  This generally encompasses the range of Applicant’s claims wherein the primary cannabinoid total is 10 mg/ ml, and the terpene profile is 5.4 mg/ml total (i.e. about 2:1), as in Applicant’s claims 23-27.  Leone-Bay discloses that specific dose concentrations can include e.g. 1 mg/ml, 2 mg/ml, 8 mg/ml, 9 mg/ml of the active ingredient. ([0197]).  Leone-Bay discloses that numerical values can be within the range of +20% of the stated value.  ({0245]).  Leone-Bay further discloses specific experiments on optimization of the cannabinoid profile of TCH and CBD doses relative to additional ingredients, i.e. SNAC.  ([0233]).
As noted above, Leone-Bay generally discloses a ratio of THC:CBD of 5:1, but does not explicitly list this amount, and discloses treatment of autism, and reducing or eliminating one or more symptoms thereof, but does not explicitly disclose improving communication behavior in patients with autism.
Segreti discloses a method of treating a human with ASD with a combination of THC:CBD in a ratio of 5:1 in a preferred embodiment.  ([0019], [0077], [0023]). The treatment includes improving communication behavior in a human with ASD, with at least the bolded sections of [0023] of Segreti relating to it.  “[0023] In some embodiments, a deficit in a human with autism spectrum disorder (ASD) can be: a deficit in social communication, social interaction, or a restrictive or repetitive pattern of behavior, interest, or activity; or the deficit is in social communication, oral communication, social interaction, interpreting body language, nonverbal communication, developing, maintaining, or understanding relationships, social-emotional reciprocity, restrictive behavior, repetitive thought, repetitive behavior, inattention, hyperactivity, impulsivity, sensory processing, timing, motor timing, perceptual timing, temporal foresight, time estimation, motor skills, or visual/spatial problem solving.”  A cannabis extract, per the invention of Segreti, can be further enriched with terpenes as active ingredients. ([0035-6]).  Segreti further discloses the inclusion of natural flavoring from organic fruit and vegetable extracts. ([0063], [0066]).
Segreti further discloses administering as an example a dosage form of 2.5 mL twice a day. (0208]).  It also discloses that a single dose of THC can be, for example, 2.5 mg, or 5 mg. , or from 1 to 5 mg.  ([0222]).  This specifically include the amount of THC of Applicant’s claims of 8.33 mg/ml (i.e. 8.33 mg divided by 2.5 ml equals 3.3 mg/ml).  It similarly discloses single doses for CBD taken together with THC ([0224]), and given the further discloses ratio of 5:1, the skilled artisan would have been able to specifically arrive to the mg/ml of CBD of Applicant’s claims as well.
Leone-Bay and Segreti both disclose the inclusion of flavors/ aroma, to include natural flavoring from organic fruit and vegetable extracts, but do not specifically name the ones of Applicant’s claims 29-34.  Leone-Bay and Segreti also disclose the addition of various oils, but do not specifically disclose olive oil.  Leone-Bay and Segreti also disclose, but do not specifically disclose their amounts.
May relates to formulations of THC and CBD, to specifically include in a ratio of 5:1, further comprising at least one terpene, where in the terpine is bisabolol (aka -bisabolol), myrcene, and -caryophyllene. (claims 1-3, 6, p. 3, ll. 16-20).  Non-limiting examples of optional flavoring agents of May can include . . . olive oil, peppermint oil, citrus, grape, lemon, mint, orange, vanilla, ginger, grapefruit. (p. 27, l. 31- p. 28, l. 8; p. 4, ll. 10-14; p. 15, l. 6).
May discloses that any terpene can be in amount between 0.01% and about 25% or greater. (p. 24, ll. 18-23).  
May also discloses that the amount of CBD can be, e.g. 1.6 mg/ml or 1.7 mg.ml.  (p. 25, ll. 7-8), and that the amount of THC can be, e.g., 5 mg/ml, or 10 mg/ml (p. 25, l. 33).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leone-Bay with the teaching of Segreti and May for the purpose of including a sufficient ratio of THC to CBD to be therapeutically effective for the treatment of autism spectrum disorder, optimizing the amounts of the active ingredients, and the additional of further additional flavors.  The skilled artisan would have been motivated to do so in order to provide disease-specific therapeutically optimized and effective amounts in the treatment of ASD, and pleasing flavors to the recipient.  Moreover, all of the references of record are in the field of cannabis-based bioactive formulations, with the first two specifically further disclosing treating ASD and communication behavior thereof, and all disclose formulations cannabis formulations of THC and CBD with terpenes, disclosing the cannabinoids and terpenes to be active ingredients, with optimizable amounts for therapeutic efficacy.  "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Other relevant art

The Examiner also notes for the record the following cumulative art over which no rejections were made solely in view of its cumulative nature.
-US 20180169035 (of record)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627